Citation Nr: 1604866	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-05 629	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for sterility, claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from May 1966 to May 1969, from March 1985 to April 1989, and from November 1990 to March 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2015 a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

Prior to the promulgation of a decision in the matters, the Board in November 2015 received the Veteran's hearing testimony in which he expressed, under oath and on the record, that it was his intent to withdraw his appeal seeking service connection for a skin disability and for sterility, both claimed as due to exposure to herbicides; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Regarding the claims of service connection for a skin disability and for sterility, both claimed as due to exposure to herbicides, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, an appeal must be withdrawn in writing, and an appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. §  20.204.  

On the record during the November 2015 Board hearing the Veteran expressed his intent to withdraw his appeal seeking service connection for a skin disability and for sterility, both claimed as due to exposure to herbicides.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for a skin disability and for sterility, both claimed as due to exposure to herbicides, is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


